»' |",!;;;:\

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

ZAHER MOSTAFA, and
TAHA “TOM” SHAWAR,

Misrepresentation of lndian Produced
Goods and Products; 18 U.S.C. § 2:

UNITED STATES OF AMERICA, )
) 0 L ~ f
Piaimiff, ) CRIMINAL No. MQ_J/B
)
vs. ) Count l: 18 U.S.C. § 371: Conspiracy;
)
STERLING ISLANDS INC., ) Counts 2 and 3: 18 U.S.C. § 545:
AL-ZUNI GLOBAL JEWELRY, INC., ) Srnuggling Goods into the United States;
JAWAD “JOE” KHALAF, ) 18 U.S.C. § 2: Aiding and Abetting.
NADER KHALAF, )
NASHAT “NASH” KHALAF, ) Counts 4 and 5: 18 U.S.C. § 1159:
)
)
) Aiding and Abetting.
Defendants. )
IN D l C T M E N T
The Grand Jury charges:
INTRODUCTION

l. STERLING ISLANDS INC. (hereinafter, “STERLING ISLANDS”) is a
registered corporation in the Commonwealth of Virginia. The primary business office for
STERLING ISLANDS is located in Albuquerque, New Mexico. STERLING ISLANDS has
imported Native Arnerican-style jewelry, arts, and crafts into the United States from a factory in
the Republic of the Philippines and sold such jewelry, arts, and crafts to various Wholesale and
retail businesses in New Mexico and elsewhere JAWAD KHALAF is the owner and president
of STERLING ISLANDS. NADER KHALAF is a manager of STERLING ISLANDS.

2. AL-ZUNI GLOBAL JEWELRY, INC. (hereinafter, “AL-ZUNI”) is a

registered corporation in the State of New Mexico. AL-ZUNI GLOBAL operates as a

 

wholesale business in Gallup, New Mexico, specializing in Native-American style jewelry, arts,
and crafts. NASHAT KHALAF is the owner and president of AL-ZUNI GLOBAL. ZAHER
MOSTAFA (hereinafter, “MOSTAFA”) is vice president.

3. TAHA SHAWAR (hereinafter, “SHAWAR”) is an owner of Bullion Jewelers,
Inc., a retail store in Breckenridge, Colorado, specializing in the sale of Native American-style
jewelry.

4. As more fully described below, STERLING ISLANDS, AL-ZUNI-GLOBAL,
JAWAD KHALAF, NASHAT KHALAF, NADER KHALAF, MOSTAFA, and SHAWAR,
have imported Native American-style jewelry, arts, and crafts into the United States from the
Philippines Without indelible markings, as required by law, and sold this merchandise to
customers based on false representations that is was made by Native Americans.

M

5. From at least as early as 2009 to October 2015, in Bernalillo and McKinley
Counties, in the District of New Mexico, and elsewhere, the defendants, STERLING
ISLANDS, AL-ZUNI-GLOBAL, JAWAD KHALAF, NADER KHALAF, NASHAT
KHALAF, MOSTAFA, and SHAWAR, knowingly, unlawfully, and willfully combined,
conspired, confederated, agreed, and acted interdependently With one another and with others
known and unknown to the Grand Jury to commit the offenses of smuggling goods into the
United States, contrary to 18 U.S.C. § 545, and violating the Indian Arts and Crafts Act, contrary
to 18 U.S.C. § 1159.

Manner and Means
6. The manner and means by which STERLING ISLANDS, AL-ZUNI-GLOBAL,

JAWAD KHALAF, NADER KHALAF, NASHAT KHALAF, MOSTAFA, and SHAWAR

 

sought to accomplish the objectives of the conspiracy included, among other things, the
following:

a. Operating STERLING ISLANDS as an import and wholesale distribution
business that purchased and received large shipments of Native American-style jewelry, arts, and
crafts from a manufacturer in the Philippines, known as Fashion Accessories 4 U.

b. Operating AL-ZUNI GLOBAL as a recipient and wholesale distributor of large
quantities of imported Native American-style j ewelry, arts, and crafts manufactured by Fashion
Accessories 4 U.

c. Accepting orders from customers to copy and reproduce j ewelry, arts, and crafts
made by lndian artists.

d. Receiving shipments of Native American-style jewelry, arts, and crafts from the
Philippines without permanent markings on the merchandise indicating their country of origin.

e. Selling Native American-style j ewelry, arts, and crafts to various wholesale and
retail customers in New Mexico and elsewhere

f. Providing wholesale customers with Native American-style jewelry, arts, and
crafts with removable stickers indicating the items were made in the Philippines, but not
indelible markings indicating their country of origin.

g. Deceiving retail customers by misrepresenting Native American-style jewelry,
arts, and crafts imported from the Philippines as made by Native Americans in the United States.

h. Receiving millions of dollars in revenue from the sale of Native American-style

j ewelry, arts, and crafts imported from the Philippines.

 

 

Overt Acts

7. ln furtherance of the conspiracy, and to effect the objects thereof, the defendants,
and others known and unknown to the grand j ury, committed and caused to be committed the
following acts, among others, in the District of New Mexico, and elsewhere:

8. On or about August 30, 2009, SHAWAR signed a check from Bullion Jewelers to
JAWAD KHALAF in the amount of $10,000.

9. On or about March 16, 2012, SHAWAR sent an email message to NADER
KHALAF at STERLING ISLANDS about an order of j ewelry. SHAWAR asked NADER
KHALAF, “If I send you some samples do you think you could make them for us in the
Philippines?"’ SHAWAR told NADER KHALAF, “I don’t want the guy l get them from to
freak” because “they are ‘his designs.”’

10. On or about May 29, 2012, STERLING ISLANDS received a shipment of
Native American-style jewelry from Fashion Accessories 4 U in the Philippines. This shipment
included silver bracelets engraved with the letters “CR.” These bracelets did not have any
indelible markings indicating their country of origin.

ll. On or about July 30, 2012, STERLING ISLANDS received a shipment of Native
American-style jewelry from Fashion Accessories 4 U. This shipment included a pendant and
ring inside of packaging labeled “Al-Zuni Sample.” This pendant and ring did not have any
indelible markings indicating their country of origin.

12. On or about August 3, 2012, MOSTAFA sent a note to NADER KHALAF
about an order for AL-ZUNI GLOBAL. MOSTAFA requested, in sum and substance, that

NADER KHALAF ask “Uncle Joe” to make some silver canteens.

 

 

13. On or about August 3, 2012, NADER KHALAF sent an email to Fashion

Accessories 4 U. NADER KHALAF attached a photograph showing three Native American-
style canteens and the note from MOSTAFA requesting production of canteens.

14. On or about September 10, 2012, STERLING ISLANDS received a shipment of
approximately sixty Native American-style canteens from Fashion Accessories 4 U without
indelible markings on the canteens indicating their country of origin.

15 . On or about October 13, 2012, NADER KHALAF sent an email message to
Fashion Accessories 4 U. NADER KHALAF attached photographs to the email for JAWAD
KHALAF.

16. On or about July 23, 2013, SHAWAR sent an email message to NADER
KHALAF about an order of j ewelry. SHAWAR asked NADER KHALAF to “make sure they
ship the item with the letters E.Y.”

17. On or about July 23, 2013, NADER KHALAF sent an email message to Fashion
Accessories 4 U. ln this message, NADER KHALAF stated “please make but be sure to make
initials E.Y. Not urgent, just send with next shipment.”

18. On June 6, 2014, NASHAT KHALAF signed a check from AL-ZUNI
GLOBAL to STERLING ISLANDS payable in the amount of $96,607.

19. On or about August 5, 2014, SHAWAR displayed imported, lndian-style
necklaces, rings, and bracelets for sale at Bullion Jewelers.

20. On or about August 5, 2014, SHAWAR sold a necklace to undercover
investigators posing as customers in Breckenridge, Colorado. The letters “E.Y” were engraved

on the necklace, which was not permanently or indelibly marked as made in the Philippines.

 

 

SHAWAR falsely stated to the customer, in sum and substance, that “Edison Yazzie,” a Navajo
artist, made the necklace in the United States.

21. On August 5, 2014, SHAWAR sold a bracelet to undercover investigators posing
as customers in Breckenridge, Colorado. The bracelet that was not permanently or indelibly
marked as made in the Philippines. SHAWAR falsely stated to the customer, in sum and
substance, that a Zuni artist made the bracelet in the United States.

22. On August 29, 2014, NASHAT KHALAF signed a check from AL-ZUNI
GLOBAL to STERLING ISLANDS payable in the amount of $48,940.

23. On August 22, 2014, NASHAT KHALAF signed a check from AL-ZUNI
GLOBAL to STERLING ISLANDS payable in the amount of $70,219.

24. On November 24, 2014, AL-ZUNI GLOBAL displayed miniature, Navajo-style
canteens for sale at AL-ZUNI GLOBAL’s shop in Gallup, New Mexico. These canteens were
made in the Philippines, but not permanently or indelibly marked with their country of origin.

25. On November 24, 2014, MOSTAFA sold four miniature canteens to a customer
of AL-ZUNI GLOBAL. MOSTAFA falsely stated to the customer, in sum and substance, that
a Navajo made the canteens. However, the canteens Were actually made in the Philippines.

26. On January 22, 2015, NASHAT KHALAF signed a check from AL-ZUNI
GLOBAL to STERLING ISLANDS payable in the amount of $54,275.

27. On February 12, 2015, NASHAT KHALAF signed a check from AL-ZUNI
GLOBAL to STERLING ISLANDS payable in the amount of $90,000.

28. On July 15, 2015, NASHAT KHALAF signed a check from AL-ZUNI

GLOBAL to STERLING ISLANDS payable in the amount of $58,166.

 

29. On August 1, 2015, NASHAT KHALAF signed a check from AL-ZUNI
GLOBAL to STERLING ISLANDS payable in the amount of $62,770.

30. On or about October 2, 2015, MOSTAFA signed a check from AL-ZUNI
GLOBAL to STERLING ISLANDS payable in the amount of $62,770.

31. On or about October 28, 2015, NASHAT KHALAF attempted to mislead law
enforcement by falsely stating to federal agents that the designs for imported canteens on display
at AL-ZUNI GLOBAL came from “jewelry books.”

In violation of 18 U.S.C. § 371.

_C_OLDQ

32. From on or about August 30, 2009, to on or about October 28, 2015, in Bernalillo
County, in the District of New Mexico, and elsewhere, the defendants, STERLING ISLANDS,
JAWAD KHALAF, and NADER KHALAF, did willfully, fraudulently, and knowingly import
and bring into the United States certain merchandise, that is Native American-style jewelry, arts,
and crafts, contrary to law, in that the merchandise was not indelibly marked with the country of
origin by cutting, die-sinking, engraving, stamping, and some other permanent method.

In violation of 18 U.S.C. § 545 and 18 U.S.C. § 2 and 19 C.F.R. § 134.43.

Q_QlLt?>

33. From on or about August 3, 2012, to on or about October 28, 2015, in Bernalillo
County, in the District of New Mexico, and elsewhere, the defendants, AL-ZUNI GLOBAL,
NASHAT KHALAF, and ZAHER MOSTAFA, did willfully, fraudulently, and knowingly
receive, conceal, buy, sell, and facilitate the transportation, concealment, and sale of merchandise
imported contrary to law, that is Native American-style jewelry, arts, and crafts, after the

importation thereof, the defendants then knowing that said merchandise had been imported and

 

brought into the United States contrary to law, in that the merchandise was not indelibly marked
with the country of origin by cutting, die-sinking, engraving, stamping, and some other
permanent method.

ln violation of 18 U.S.C. § 545 and 18 U.S.C. § 2 and 19 C.F.R. § 134.43.

_C_O_LIM

34. On or about November 24, 2014, in McKinley County, in the District of New
Mexico, and elsewhere, the defendants, STERLING ISLANDS, AL-ZUNI GLOBAL,
JAWAD KHALAF, NADER KHALAF, NASHAT KHALAF, and MOSTAFA, did
knowingly display and offer for sale, and did sell, goods, specifically: Native American-style
jewelry, arts, and crafts, in a manner that suggested that the goods were lndian produced, an
lndian product, and the product of a particular lndian and lndian tribe, resident within the United
States, when in truth and in fact, as defendants there and then well knew and believed, the goods
were not lndian produced, an lndian product, and the product of a particular lndian and lndian
tribe.

In violation of 18 U.S.C. § 1159 and 18 U.S.C. § 2.

M§

35. On or about October 28, 2015, in McKinley County, in the District of New
Mexico, and elsewhere, the defendants, STERLING ISLANDS, AL-ZUNI GLOBAL,
JAWAD KHALAF, NADER KHALAF, NASHAT KHALAF, and MOSTAFA, did
knowingly display and offer for sale, and did sell for 31000 and more, a good, specifically:
Native American-style jewelry, arts, and crafts, in a manner that suggested that the goods were
lndian produced, an lndian product, and the product of a particular lndian and lndian tribe,

resident within the United States, when in truth and in fact, as defendants there and then well

 

knew and believed, the goods were not lndian produced, an lndian product, and the product of a
particular lndian and lndian tribe.

ln violation of18 U.S.C. § 1159 and 18 U.S.C. § 2.

FORFEITURE ALLEGATION

Counts l through 5 of this indictment are incorporated as part of this section of the
indictment as if fully re-alleged herein for the purpose of alleging forfeiture to the United States
pursuant to 18 U.S.C. § 545, 18 U.S.C. § 981(a)(1)(c), and 28 U.S.C. § 2461.

Upon conviction of any offense in violation of 18 U.S.C. § 371, the defendants,
STERLING ISLANDS INC., AL-ZUNI GLOBAL JEWELRY, INC., JAWAD “JOE”
KHALAF, NADER KHALAF, NASHAT “NASH” KHALAF, ZAHER MOSTAFA, and
TAHA “TOM” SHAWAR, shall forfeit to the United States pursuant to 18 U.S.C. §
981(a)(1)(c) and 28 U.S.C. § 2461 any property constituting, or derived from, proceeds obtained,
directly or indirectly, as a result of each offense for which the defendant is convicted.

Upon conviction of any offense in violation of 18 U.S.C. § 545, the defendants,
STERLING ISLANDS, JAWAD KHALAF, NADER KHALAF, AL-ZUNI GLOBAL,
NASHAT KHALAF, and ZAHER MOSTAFA shall forfeit to the United States pursuant to 18
U.S.C. § 545, 18 U.S.C. § 981(a)(1)(c) and 28 U.S.C. § 2461 any: 1) merchandise, or the value
thereof, introduced into the United States in violation of 18 U.S.C. § 545, or; 2) property
constituting, or derived from, proceeds obtained, directly or indirectly, as a result of each offense
for which the defendant is convicted.

The property to be forfeited to the United States includes, but is not limited to, the

following:

 

1. MONEY JUDGMENT

A sum of money representing the amount of money constituting or derived from proceeds
of the offense.

2. PERSONAL PROPERTY

a. Any and all merchandise, or the value thereof, introduced into the United States in
violation of 18 U.S.C. § 545.

3. SUBSTITUTE ASSETS

lf any of the above-described forfeitable property, as a result of any act or omission of the

defendant:
a. cannot be located upon the exercise of due diligence,
b. has been transferred or sold to, or deposited with, a third party,
c. has been placed beyond the jurisdiction of the Court,
d. has been substantially diminished in value, or
e. has been commingled with other property which cannot be divided without

difficulty, it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), 18
U.S.C. § 982(b), and 28 U.S.C. § 2461(c), to seek forfeiture of any other property

of the defendant up to the value of the forfeitable property described above.

A TRUE BILL:

/s/
FOREPERSON OF THE GRAND JURY

 

Assistant United States Attorney

\g`fj 5__ 12/17/2018 7;36 AM

10

 

